DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are persuasive only in part.
First, the amendments to the specification overcome the objection to the specification, which is withdrawn.
Second, the amendment to claim 12 overcomes the claim objection, which is withdrawn.
Third, applicant’s arguments regarding the patentability of the claims under 35 U.S.C. 103 are not convincing.
In this respect, applicant asserts first:
“Thus, in contrast to prior art systems, the presently claimed control system/methodology provides for a hybrid approach for PD or PID closed-loop control in which the proportional and derivative signals are calculated based on separate input variables. Specifically, as recited in the claims, the proportional signal is calculated based on a monitored height of the implement (e.g., a comparison between the monitored height and a target height), while the derivative signal is calculated based on a detected local inclination of the ground surface. As noted in the above-quoted paragraphs of the present specification, such a system allows for an improved system response over prior art systems.”

This argument is not persuasive as not being commensurate with the scope of the claims that require neither PD nor PID closed-loop control, nor even any closed-loop control.  That is, the examiner has interpreted the claims to require an[1] output signal (e.g., the signal from the controller 600 to the lift cylinder 630 in Rotole (‘638)) that at various/different times obviously comprises/includes a P control signal (at 804, Yes in Rotole (‘638) as implemented/modified in view of Bolin et al. (‘351)) and a D control signal (at 822 in Rotole (‘638)).  
 Accordingly, applicant’s arguments are not persuasive in this respect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 10 to 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotole (2020/0260638) in view of Bollin et al. (2014/0041351).
Rotole (‘638) reveals:
per claim 1, a method for automatically controlling a height of an implement [e.g., the mowing head 400 in Rotole (‘638)] of an agricultural work vehicle relative to a ground surface, the method comprising:
monitoring, with one or more computing devices [e.g., 600 in FIG. 6 of Rotole (‘638)], the height of the implement relative to the ground surface [e.g., in Rotole (‘638), when moving along fairly level and smooth ground at 802 in FIG. 8, such that the mowing head stays at a normal position floating a desired distance above the ground 450; such that the controller 600 keeps the blades 312 within a desired height region above the ground 450 (paragraph [0031])];
detecting, with the one or more computing devices, a local inclination of the ground surface [e.g., the ground angle, as shown in FIGS. 4 and 5 of Rotole (‘638), detected using the ground contour sensing systems e.g., as shown in FIGS. 4 and 5];
calculating, with the one or more computing devices, a derivative signal based on the local inclination of the ground surface [e.g., the (ground angle) values of the ground contour sensing system readings (e.g., above and below upper and lower lift thresholds), e.g., as shown in FIG. 7 of Rotole (‘638), and determined at 802 in FIG. 8]; and
adjusting, with the one or more computing devices, the height of the implement relative to the ground surface [e.g., at 822 in FIG. 8 of Rotole (‘638)] based on an output signal that comprises the derivative signal [e.g., PID control based on the (ground angle) values of the ground contour sensing system readings (paragraph [0046])];
Rotole (‘638) may not expressly reveal the use of a proportional (and integral) signal for controlling the mower head height (e.g., for example only, at 804, Yes) during normal operations, which the lift cylinder 630 would have obviously been adjusted from at 822 in FIG. 8, and by which the mower head would have obviously been (preliminarily) controlled in order to attain/maintain its normal floating position at a desired distance above the ground, as taught by Rotole (‘638) at paragraph [0042].
Rotole (‘638) also may not expressly that the controller 600 includes a processor and memory, although the examiner considers this to have been implicitly obvious to one of ordinary skill in the art at the time the application was filed, even without further teaching.
However, in the context/field of a similar header height control system, Bollin et al. (‘351) teaches at paragraph [0041] that the height of the header may be controlled  to a desired header height by using a PI or PID control function based on a height error signal developed between height signals from one or more header height sensor elements and a desired header height value entered by the operator (paragraph [0029]).
Moreover, Bollin et al. (‘351) teaches in FIG. 3 and at paragraph [0028] that the ECU 128 includes a (programmed) microprocessor and electronic memory circuits (ROM).
It would have been obvious at the time the application was filed to implement or modify the Rotole (‘638) ground contour sensing system and method i) so that the controller 600 would have been implemented as a programmed microprocessor with electronic memory circuits (ROM), as taught by Bollin et al. (‘351), e.g., in order to implement the controller 600 with conventional electronic components, ii) so that, when the mower head was moving along fairly smooth and level ground (at 804, Yes), the height of the mower head would have been controlled to its normal position floating a desired distance above the ground by having the operator enter the desired distance, as taught by Bollin et al. (‘351), and using one or more height sensor elements (including sensors 134 at an aft portion of the header) to produce height signals representing actual height values of the mower head, as taught by Bollin et al. (‘351), and controlling the mower head floating height by means of the lift cylinders 630 through the use of a PI or PID control function based on the height error signal between the actual/desired height values, as taught by Bollin et al. (‘351), in order that the mower head would have been accurately floated at the desired height using the lift cylinders and sensor feedback when the ground was smooth and level, as taught by Bollin et al. (‘351), and iii) so that those (default) lift cylinder settings for smooth and level ground settings would have been adjusted at 822, as taught by Rotole (‘638) in FIG. 8, in order to account for the ground angle values being above or below the upper or lower lift thresholds, as taught by Rotole (‘638), in order to provide accurate height control (using well-known PI/PID techniques) and ground contour following, to avoid scalping the crop or damaging the mower head, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Rotole (‘638) ground contour sensing system and method would have rendered obvious:
per claim 1, monitoring, with one or more computing devices, the height of the implement relative to the ground surface [e.g., by means of sensors (124, 134) as taught at paragraph [0041] of Bollin et al. (‘351)];
determining, with the one or more computing devices, a proportional signal by comparing the height of the implement with a predetermined target height [e.g., using the PI or PID control function as taught by Bollin et al. (‘351), with the “P” term of the function being proportional to the (implement) height error, and used to control the height and reduce the error e.g., while the ground was smooth and level at 804, Yes in FIG. 8 of Rotole (‘638) as a default setting for the lift cylinders];
adjusting, with the one or more computing devices, the height of the implement relative to the ground surface based on an[2] output signal [e.g., the signal to the lift cylinder 630 from the controller 600 in FIG. 6 of Rotole (‘638)] that comprises the proportional signal [e.g., by using the “P” (proportional) and “I” (integral) terms in the control function based on the height error while moving along smooth and level ground (e.g., as the default setting for the lift cylinders in Rotole (‘638)), as taught by Bollin et al. (‘351), e.g., while moving along fairly smooth and level ground at 804, Yes in Rotole (‘638)] and the derivative signal [e.g., at 822 in Rotole (‘638), where the lift cylinder(s) is/are (further) adjusted from their default settings (that were obviously obtained using the PI or PID height error control as taught by Bollin et al. (‘351), and as suggested by Rotole (‘638) himself at paragraph [0046]) to account for the upcoming change in ground contour, with the adjustment at 822 obviously being an incremental/additional change above and beyond the default settings (see e.g., paragraphs [0033] and [0034]), based on the ground angle (as a derivative derived from the ground angle), such that the lift cylinders are controlled, e.g., from their initial/default setting(s) with an incremental adjustment to lift the mowing head “by the appropriate magnitude indicated by the angle readings” (paragraph [0046]); it would have been obvious to one of ordinary skill in the art that the lift cylinder(s) would have been so controlled by the output signal (in FIG. 6) that represented both the desired distance above the ground (as used while moving along fairly smooth and level ground; 804, Yes) and the increment or decrement of “appropriate magnitude” (paragraph [0044], e.g., 804, No, followed by 822) in order to adjust for the upcoming/approaching uphill or downhill ground contour and to “try to keep the blades 312 of the mowing head 400 within a desired height region above the ground 450” (paragraphs [0031], [0036], etc.)];
per claim 2, depending from claim 1, further comprising calculating an integral signal based on the height of the implement relative to the ground surface [e.g., as taught by the PI and/or PID control function, with the “I” being a well-known integral term of the height error, at paragraph [0041] of Bollin et al. (‘351)], and wherein the output signal further comprises the integral signal [e.g., the signal from the controller 600 to the lift cylinder 630 in Rotole (‘638), as used e.g., during moving along fairly smooth and level ground, and used as a baseline for the incremental adjustment at 822, would have obviously included the integral term, as taught by Bollin et al. (‘351) e.g., at paragraph [0041]];
per claim 3, depending from claim 2, wherein detecting the local inclination of the ground surface comprises receiving signals from at least one inclination sensor [e.g., as shown (e.g., at 436/536, etc.) in FIGS. 4 and 5 of Rotole (‘638), for detecting the ground angle];
per claim 4, depending from claim 3, wherein the at least one inclination sensor is coupled to at least one of the implement or a component coupled to the implement [e.g., as shown in FIGS. 4 and 5 of Rotole (‘638)];
per claim 5, depending from claim 1, wherein detecting the local inclination of the ground surface comprises detecting the local inclination of a portion of the ground surface that is aft of a leading edge of the implement with respect to a direction of travel of the work vehicle [e.g., the examiner considers the leading edge of the connection arm 430 to be the leading edge of the mower head 400 (implement), and that the ground inclination which is detected in GIGS. 4 and 5 of Rotole (‘638) is implicitly of the ground that exists between 436/536 and the trailing edge3 of the mower head];
per claim 6, depending from claim 1, wherein:
monitoring the height of the implement relative to the ground surface comprises monitoring the height of the implement at a height monitoring location [e.g., obviously at an aft (or not leading) location of the mower head 400, e.g., as taught at 134 by Bollin et al. (‘351); and as an obvious [re-]arrangement of parts (MPEP 2144.04, VI., C.)]; and
detecting the local inclination of the ground surface comprises detecting the local inclination of a portion of the ground surface that is forward of the height monitoring location and aft of a leading edge of the implement with respect to a direction of travel of the work vehicle [e.g., the examiner considers that the ground inclination which is detected in FIGS. 4 and 5 of Rotole (‘638) is implicitly of the ground that exists between 436/536 and the trailing edge4 of the mower head, with the height sensor as taught at 134 by Bollin et al. (‘351) obviously being near the trailing edge of the mower head];
per claim 10, depending from claim 1, wherein detecting the local inclination of the ground surface comprises detecting an inclination of a portion of the ground surface that is located below at least a portion of the implement [e.g., as is implicit in (or would have been obvious from) FIGS. 4 and 5 of Rotole (‘638)];
per claim 11, depending from claim 1, wherein calculating the derivative signal based on the local inclination of the ground surface is free of calculating a rate of change of the implement height error [e.g., as is implicit in (or would have been obvious from) the teachings of Rotole (‘638), e.g., even when combined with the “PI” (or even PID[5]) control of Bollin et al. (‘351)];
per claim 12, a height control system for an implement of an agricultural work vehicle, the control system comprising:
an implement [e.g., the mowing head 400 in Rotole (‘638)];
an inclination sensor configured to detect a local inclination of the ground surface [e.g., as shown (e.g., at 436/536, etc.) in FIGS. 4 and 5 of Rotole (‘638), for detecting the ground angle];
a controller [e.g., 600 in FIG. 6 of Rotole (‘638)] communicatively coupled to the inclination sensor, the controller including a processor and associated memory [e.g., as taught in FIG. 3 of Bollin et al. (‘351)], the memory storing instructions that, when executed by the processor, configure the controller to:
monitor the height of the implement relative to the ground surface [e.g., in Rotole (‘638), when moving along fairly level and smooth ground at 802 in FIG. 8, such that the mowing head stays at a normal position floating a desired distance above the ground 450; such that the controller 600 keeps the blades 312 within a desired height region above the ground 450 (paragraph [0031]); and by means of sensors (124, 134) as taught at paragraph [0041] of Bollin et al. (‘351)];
determine a proportional signal by comparing the height of the implement with a predetermined target height [e.g., using the PI or PID control function as taught by Bollin et al. (‘351), with the “P” term of the function being proportional to the (implement) height error, and used to control the height and reduce the error e.g., while the ground was smooth and level at 804, Yes in FIG. 8 of Rotole (‘638) as a default setting for the lift cylinders];
detect a local inclination of the ground surface based on signals received from the inclination sensor [e.g., the ground angle, as shown in FIGS. 4 and 5 of Rotole (‘638), detected using the ground contour sensing systems e.g., as shown in FIGS. 4 and 5];
calculate a derivative signal based on the local inclination of the ground surface [e.g., the (ground angle) values of the ground contour sensing system readings (e.g., above and below upper and lower lift thresholds), e.g., as shown in FIG. 7 of Rotole (‘638), and determined at 802 in FIG. 8]; and
adjust the height of the implement relative to the ground surface based on an[6] output signal [e.g., the signal to the lift cylinder 630 from the controller 600 in FIG. 6 of Rotole (‘638)] that comprises the proportional signal [e.g., by using the “P” (proportional) and “I” (integral) terms in the control function based on the height error while moving along smooth and level ground (e.g., as the default setting for the lift cylinders in Rotole (‘638)), as taught by Bollin et al. (‘351), e.g., while moving along fairly smooth and level ground at 804, Yes in Rotole (‘638)] and the derivative signal [e.g., at 822 in Rotole (‘638), where the lift cylinder(s) is/are (further) adjusted from their default settings (that were obviously obtained using the PI or PID height error control as taught by Bollin et al. (‘351), and as suggested by Rotole (‘638) himself at paragraph [0046]) to account for the upcoming change in ground contour, with the adjustment at 822 obviously being an incremental/additional change above and beyond the default settings (see e.g., paragraphs [0033] and [0034]), based on the ground angle (as a derivative derived from the ground angle), such that the lift cylinders are controlled, e.g., from their initial/default setting(s) with an incremental adjustment to lift the mowing head “by the appropriate magnitude indicated by the angle readings” (paragraph [0046]); it would have been obvious to one of ordinary skill in the art that the lift cylinder(s) would have been so controlled by the output signal (in FIG. 6) that represented both the desired distance above the ground (as used while moving along fairly smooth and level ground; 804, Yes) and the increment or decrement of “appropriate magnitude” (paragraph [0044], e.g., 804, No, followed by 822) in order to adjust for the upcoming/approaching uphill or downhill ground contour and to “try to keep the blades 312 of the mowing head 400 within a desired height region above the ground 450” (paragraphs [0031], [0036], etc.)];
per claim 13, depending from claim 12, wherein the controller is further configured to calculate an integral signal based on the height of the implement relative to the ground surface [e.g., as taught by the PI and/or PID control function, with the “I” being a well-known integral term of the height error, at paragraph [0041] of Bollin et al. (‘351)], and wherein the output signal further comprises the integral signal [e.g., the signal from the controller 600 to the lift cylinder 630 in Rotole (‘638), as used e.g., during moving along fairly smooth and level ground, and used as a baseline for the incremental adjustment at 822, would have obviously included the integral term, as taught by Bollin et al. (‘351) e.g., at paragraph [0041]];
per claim 14, depending from claim 12, wherein the inclination sensor is coupled to at least one of the implement or a component coupled to the implement [e.g., as shown in FIGS. 4 and 5 of Rotole (‘638)];
per claim 15, depending from claim 12, wherein detecting the local inclination of the ground surface comprises detecting the local inclination of a portion of the ground surface that is aft of a leading edge of the implement with respect to a direction of travel of the work vehicle [e.g., the examiner considers the leading edge of the connection arm 430 to be the leading edge of the mower head 400 (implement), and that the ground inclination which is detected in GIGS. 4 and 5 of Rotole (‘638) is implicitly of the ground that exists between 436/536 and the trailing edge7 of the mower head];
per claim 16, depending from claim 12, wherein:
the height of the implement relative to the ground surface is monitored at a height monitoring location [e.g., obviously at an aft (or not leading) location of the mower head 400, e.g., as taught at 134 by Bollin et al. (‘351); and as an obvious [re-]arrangement of parts (MPEP 2144.04, VI., C.)]; and
the local inclination of the ground surface is detected for a portion of the ground surface that is forward of the height monitoring location and aft of a leading edge of the implement with respect to a direction of travel of the work vehicle [e.g., the examiner considers that the ground inclination which is detected in FIGS. 4 and 5 of Rotole (‘638) is implicitly of the ground that exists between 436/536 and the trailing edge8 of the mower head, with the height sensor as taught at 134 by Bollin et al. (‘351) obviously being near the trailing edge of the mower head];
per claim 20, depending from claim 12, the local inclination of the ground surface is detected for a portion of the ground surface that is located below at least a portion of the implement [e.g., as is implicit in (or would have been obvious from) FIGS. 4 and 5 of Rotole (‘638)];
Claims 7 to 9 and 17 to 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotole (2020/0260638) in view of Bollin et al. (2014/0041351) as applied to claims 1 and 12 above, and further in view of Thiemann et al. (2004/0006958).
Rotole (‘638) as implemented or modified in view of Bollin et al. (‘351) has been described above.
The implemented or modified Rotole (‘638) ground contour sensing system and method may not reveal that that detecting the local inclination of the ground surface comprises detecting first and second distances between the inclination sensor and the ground surface locations, etc.
However, in the context/field of a similar arrangement for position control of a crop pickup device, Thiemann et al. (‘958) teaches at paragraph [0034] that the ground inclination can be determined using scanned distance values (e.g., “33” and “31” in FIG. 1) from two sensors 17, 18 spaced apart in the direction of travel of the harvester, together with known geometric relationships.
It would have been obvious at the time the application was filed to implement or further modify the Rotole (‘638) ground contour sensing system and method so that, in place of the ground angle sensors shown in FIGS. 4 and 5 of Rotole (‘638), two distance sensors (17, 18) spaced apart in the travel direction of the crop mower head as taught by Thiemann et al. (‘958) would have been provided (at the underside of the mower head) in order to detect distance values to the ground and to determine from known geometric relationships the ground inclination (ground angle) therefrom, as taught by Thiemann et al. (‘958), as a substitution of art recognized equivalents for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results, as a simple substitution of one known element for another to obtain predictable results, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Rotole (‘638) ground contour sensing system and method would have rendered obvious:
per claim 7, depending from claim 1, wherein detecting the local inclination of the ground surface comprises:
detecting a first distance [e.g., at 31 in Thiemann et al. (‘958)] between at least one inclination sensor [e.g., 17, 18 in Thiemann et al. (‘958)] and a first location on the ground surface [e.g., as shown in FIG. 1 of Thiemann et al. (‘958)];
detecting a second distance [e.g., at 33 in Thiemann et al. (‘958)] between the at least one inclination sensor [e.g., 17, 18 in Thiemann et al. (‘958)] and a second location on the ground surface that is spaced apart from the first location in a direction of travel of the agricultural work vehicle [e.g., as shown in FIG. 1 of Thiemann et al. (‘958)]; and
calculating the local inclination based on the first distance and the second distance [e.g., as described at paragraph [0034] of Thiemann et al. (‘984)];
per claim 8, depending from claim 7, wherein each of the first location and second location is located aft of a leading edge of the implement with respect to the direction of travel [e.g., as shown in FIG. 1 of Thiemann et al. (‘984), with such sensor positioning being obvious in Rotole (‘638) as an obvious [re-]arrangement of parts (MPEP 2144.04, VI., C.)];
per claim 9, depending from claim 7, wherein the second location is spaced apart from the first location in the direction of travel of the agricultural work vehicle by a distance that is less than half of a width of the implement in a lateral direction that is perpendicular to the direction of travel of the agricultural work vehicle [e.g., as obvious when FIG. 1 is considered in conjunction with FIG. 4 in Thiemann et al. (‘984); and when it is considered that the (full) length in the direction of travel of the mower head in FIG. 1 of Rotole (‘638) is less than half the mower head width, therefore when two sensors were placed at the underside of the mower head as taught by Thiemann et al. (‘984) they would have obviously/implicitly spaced apart by a distance in the direction of travel that was less than half the width of the mower head];
per claim 17, depending from claim 12, wherein:
the inclination sensor is configured to detect a first distance [e.g., at 31 in Thiemann et al. (‘958)] between the inclination sensor [e.g., 17, 18 in Thiemann et al. (‘958)] and a first location on the ground surface [e.g., as shown in FIG. 1 of Thiemann et al. (‘958)] and configured to detect a second distance [e.g., at 33 in Thiemann et al. (‘958)] between the inclination sensor [e.g., 17, 18 in Thiemann et al. (‘958)] and a second location on the ground surface that is spaced apart from the first location in a direction of travel of the agricultural work vehicle [e.g., as shown in FIG. 1 of Thiemann et al. (‘958)]; and
the controller is configured to calculate the local inclination based on the first distance and the second distance [e.g., as described at paragraph [0034] of Thiemann et al. (‘984)] to detect the local inclination of the ground surface;
per claim 18, depending from claim 17, wherein the first location is located aft of a leading edge of the implement with respect to the direction of travel [e.g., as shown in FIG. 1 of Thiemann et al. (‘984), with such sensor positioning being obvious in Rotole (‘638) as an obvious [re-]arrangement of parts (MPEP 2144.04, VI., C.)];
per claim 19, depending from claim 17, wherein the second location is spaced apart from the first location in the direction of travel of the agricultural work vehicle by a distance that is less than half of a width of the implement in a lateral direction that is perpendicular to the direction of travel of the agricultural work vehicle [e.g., as obvious when FIG. 1 is considered in conjunction with FIG. 4 in Thiemann et al. (‘984); and when it is considered that the (full) length in the direction of travel of the mower head in FIG. 1 of Rotole (‘638) is less than half the mower head width, therefore when two sensors were placed at the underside of the mower head as taught by Thiemann et al. (‘984) they would have obviously/implicitly spaced apart by a distance in the direction of travel that was less than half the width of the mower head];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Chmielewski, Jr. et al. (5,704,200) reveals e.g., in FIGS. 9 to 12 an agricultural harvester which controls header height and tilt using PID control e.g., based on a determined angle of the ground below the header.  See e.g., column 10, lines 21ff.
Zeuner et al. (5,359,836) is similar.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been established that “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        2 It has been established that “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        3 Right edge in FIGS. 4 and 5.
        4 Right edge in FIGS. 4 and 5.
        5 For example, even if PID control were used in Rotole (‘638) were used to control the implement height on fairly smooth and level ground, the derivative signal calculation, based on the ground angle at 822 in Rotole (‘638) as shown e.g., in FIG. 7, would have obviously been “free of calculating” any rate of change of the implement height error, with the examiner choosing to so define the derivative signal calculation narrowly so as to be free of such calculation.
        6 It has been established that “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        7 Right edge in FIGS. 4 and 5.
        8 Right edge in FIGS. 4 and 5.